Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 11 May 1791
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Philadelphia May 11. 1791.

I have now before me your favours of Sep. 3. and 30th. and approve of your compliance with Mr. Short’s draughts therein mentioned. The error to your prejudice of one hundred florins in my draught of May 3. 1789. I was not able to correct till my papers arrived from France, and could be opened, so as to rectify the same error at the same time in my public accounts. This being done I have paid the hundred florins with interest to this day to Mr. Leroy, to wit forty five dollars, exchange @ 40. cents the florin, interest 6. per cent. per annum. Always mindful of your civilities and kindnesses, I shall be happy in every occasion of rendering you service, & of proving to you the esteem with which I have the honour to be Gentlemen Your most obedt. humble servt,

Th: Jefferson

